In a proceeding to invalidate a petition designating Terese A. Caputo as a candidate in a primary election to be held on September 14, 1999, for the nomination of the Republican Party as its candidate for the public office of Suffolk County Legislator for the 9th Legislative District, the petitioner appeals from an order of the Supreme Court, Suffolk County (Jones, J.), dated August 18, 1999, which, after a hearing, denied the application.
Ordered that the order is affirmed, without costs or disbursements.
We agree with the Supreme Court that the designating petition contains a sufficient number of valid signatures. The court properly validated those signatures which were witnessed by a notary public who obtained a statement from each of the signatories as to the truth of the matter to which they subscribed their names and thereby substantially complied with Election Law § 6-132 (3) (cf., Matter of Helfand v Meisser, 22 NY2d 762; Matter of Merrill v Adler, 253 AD2d 505; Matter of Boyle v New York City Bd. of Elections, 185 AD2d 953; Matter of Zunno v Fein, 175 AD2d 935, 936).
The appellant’s remaining contention is without merit (see, Matter of Ferraro v McNab, 60 NY2d 601, 603; Matter of Klug-man v King, 242 AD2d 346). Mangano, P. J., Santucci, Sullivan, Altman and H. Miller, JJ., concur.